IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-31377
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LOUIS CHRISTAL,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                     USDC No. 99-CR-24-ALL-B
                       --------------------
                        September 14, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Louis Christal has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Christal received copies of

counsel's motion and brief and has filed his own pro se brief.

Our independent review of the briefs and the record discloses no

nonfrivolous issues.

     Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.

     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.